PER CURIAM.
The defendant should not be precluded from setting up the release executed by the plaintiff as against the cause of action, so far as the plaintiff personally is concerned. The remedy of the attorney for the plaintiff is to apply for leave to prosecute the action in his own behalf to secure his compensation. Randall v. Van Wagenen, 115 N. Y. 527, 22 N. E. 361. In case the action is so prosecuted, the release, if made in fraud of the attorney’s right, can be no bar to his claim. Order affirmed, without costs, and without prejudice to an application by the plaintiff’s attorney for leave to prosecute the suit in his own behalf.